Citation Nr: 1529532	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee, status post anterior cruciate ligament (ACL) reconstruction.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to June 1979 and from March 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Montgomery, Alabama RO has jurisdiction of the appeal.  

Initially, the Board notes that, in addition to the increased rating claim for his right knee condition, the Veteran also claimed entitlement to a compensable rating for his service-connected residuals of a right torn triceps muscle repair.  These claims were denied in the November 2007 rating decision that forms the basis of this appeal.  In an August 2008 statement, the Veteran disagreed with the November 2007 rating decision.  See August 2008 Statement in Support of Claim.  In an April 2009 statement on the case (SOC), and again in a January 2011 supplemental SOC (SSOC), the RO continued to deny the increased rating claims.  

Subsequently, in January 2011, the Veteran perfected his appeal as to the issue of entitlement to an increased rating for his right knee condition.  See January 2011 Substantive Appeal (VA Form 9) (specifying that the Veteran only wished to appeal the denial of an increased rating for his knee claim).  However, because he did not file a substantive appeal as to the denial of an increased rating for the right torn triceps repair residuals, that issue is not before the Board.  See 38 C.F.R. §§ 20.200 , 20.201, 2.202, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).

Additionally, the Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, evidence has been associated with the record indicating that he is unemployed due, at least in part, to symptoms of his service-connected disabilities.  See 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, the issue has been added as an additional subject for current appellate consideration.  See Rice, 22 Vet. App.at 453-54.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

The Veteran has asserted, and the medical evidence of record suggests, that his service-connected knee arthritis is productive of progressively worsening symptomatology, including painful motion, giving way, instability, popping, crepitus, episodes of dislocation or subluxation, repeated effusion, and swelling, with moderate to severe flare-ups.  See, e.g., September 2010 VA Knee Examination Report (reflecting that the course of the Veteran's knee condition since its initial onset is "[p]rogressively worse").  He was most recently afforded a VA knee examination in September 2010.  Given that nearly five years have passed since the 2010 examination, and considering the evidence reflecting that the Veteran's knee condition likely increased in severity during that time, the Board finds that a new examination is required to fully and fairly evaluate the Veteran's service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Moreover, it does not appear that his complete records of VA treatment have been associated with the claims file.  Specifically, the January 2011 SSOC indicates that a "review of electronic treatment records for the period of March 31, 2008 through November 15, 2010" was performed in conjunction with the adjudication of the Veteran's claim.  However, the most recent most recent records of VA treatment that have been associated with the claims file are dated in April 2010.  The Veteran also indicated in an August 2011 VA Form 21-526b that he was receiving treatment for his knee at the Birmingham VA Medical Center.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, a complete copy of his VA treatment records should be obtained.  Id.

Finally, as noted in the introduction above, a request for a TDIU was raised during the pendency of this appeal, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, in an April 2007 Statement in Support of Claim, the Veteran maintained that he was no longer able to work due to the functional effects of his knee disability.  This statement reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

However, because the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim currently on appeal, a remand of this issue is also necessary.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The AOJ should then perform all necessary development actions, including, obtaining further information concerning the Veteran's employment history or to obtaining additional medical evidence or medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b) , as applicable.

The Board notes that the Veteran's current percentage rating does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the Appeals Management Center on behalf of the Veteran.

3.  Obtain and associate with the claims file all outstanding VA treatment records, to include any treatment records from the Birmingham VA Medical Center, dated since April 2010.

4.  Next, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected traumatic arthritis of the right knee, status post anterior cruciate ligament (ACL) reconstruction.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests should be completed and all relevant clinical findings reported.  

The examiner should identify and describe in detail all manifestations and symptoms of the service-connected right knee disorder, including specifically any identified painful motion, weakness, giving way, instability, popping, crepitus, episodes of dislocation or subluxation, repeated effusion, swelling, and flare-ups (as described by the September 2010 VA examiner).  The examiner should also describe any associated functional impairment.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full. If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  After the requested development has been completed, along with any additional development that may be indicated, readjudicate the claims on the merits, to include the issue of entitlement to TDIU.

As to the TDIU claim, the AOJ must consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of his service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




